   9:20-cv-01912-BHH-BM   Date Filed 05/18/20   Entry Number 2   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   ELIJAH BURKS,                          1:20-cv-5979 (NLH)

                   Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   UNITED STATES OF AMERICA,

                  Respondents.


APPEARANCES:

Elijah Burks
63232-050
FCI-Bennettsville
P.O. Box 52020
Bennettsville, SC 29512

     Petitioner pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Elijah Burks filed a letter in his

amended motion to correct, vacate, or set aside his federal

sentence under 28 U.S.C. § 2255 asking the Court to release him

on home confinement due to fears of contracting covid-19 while

in custody, see Burks v. United States, No. 19-cv-16331 (D.N.J.

May 15, 2020) (ECF No. 10); and

     WHEREAS, the Court directed the Clerk to create this action

under 28 U.S.C. § 2241 because the letter does not argue that

Petitioner’s conviction or sentence is invalid but instead
      9:20-cv-01912-BHH-BM   Date Filed 05/18/20    Entry Number 2   Page 2 of 2




argues that Petitioner should be able to serve out the remainder

of his sentence at home, see ECF No. 1.               A challenge to the

execution of a sentence is appropriately considered under §

2241; and

        WHEREAS, petitions under § 2241 need to be filed in the

district of confinement naming the inmate’s immediate custodian

as respondent, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004);

and

        WHEREAS, Petitioner is confined in FCI-Bennettsville, which

is located in the District of South Carolina,

        THEREFORE, IT IS on this       18th        day of May, 2020

        ORDERED that the Clerk shall transfer this matter to the

United States District Court for the District of South Carolina,

28 U.S.C. § 1404(a); and it is finally

        ORDERED that the Clerk shall serve a copy of this Order

upon Petitioner by regular mail and close this matter.


                                                s/ Noel L. Hillman
At Camden, New Jersey                         NOEL L. HILLMAN, U.S.D.J.




                                        2
